                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

NAZIRA MALIK,                                   :
                                                :
                              Plaintiff,        :
                                                :
       v.                                       :   C. A. No. 18-248-MPT
                                                :
NANCY A. BERRYHILL,                             :
ACTING COMMISSIONER OF                          :
SOCIAL SECURITY                                 :
                                                :
                              Defendant         :

                                           MEMORANDUM

I.      INTRODUCTION

       This action arises from the denial of plaintiff’s claim for Social Security benefits.

On April 23, 2014, plaintiff filed a Title II application for Social Security Disability

Insurance Benefits (“DIB”).1 In her applications, plaintiff alleged she became disabled

on October 11, 2013, due to back pain, connect tissue disease, elbow pain,

fibromyalgia, joint pain, leg pain, neck pain, and wrist pain.2 The claims were initially

denied on July 24, 2014, and upon reconsideration on October 9, 2014.3 Following

these denials, plaintiff requested a hearing before an Administrative Law Judge (“ALJ”)

and the video hearing occurred on December 2, 2016.4 At the hearing, testimony was

provided by plaintiff and an impartial vocational expert, Wayne Berger.5 On January 31,


       1
         D.I. 12 at 1.
       2
         D.I. 8 at 185.
       3
         Id. at 89, 98.
       4
         Id. at 32.
       5
         Id.
2017, the ALJ, Howard Prinsloo, issued a written decision denying plaintiff’s claims.6

Plaintiff requested a review of the ALJ’s decision by the Social Security Appeals

Council, which was denied on December 20, 2017.7 On February 13, 2018, plaintiff

filed a timely appeal with the court.8 Presently before the court are the parties’ cross-

motions for summary judgment.9 For the reasons that follow, the court will grant the

defendant’s motion.

II.    BACKGROUND

       Plaintiff was born on December 24, 1953.10 She has an associate’s degree and

past relevant work as a court clerk and judicial case processor for twenty-seven years.11

Her job responsibilities included inputting cases into the computer, processing old

cases, and preparing subpoenas.12 During a workday, plaintiff spent approximately

seven hours sitting and three hours walking and standing.13 The majority of her time

involved writing, typing, handling small objects or reaching.14 Her alleged disability

dates from October 11, 2013.15 In October 2013, plaintiff previously or was being

treated for back pain, carpal tunnel syndrome, cervical radiculopathy, connective tissue

disease, fibromyalgia, and lateral epicondylitis.16 Since 2013, plaintiff was treated for

carpal tunnel syndrome, connective tissue disease, degenerative disc disease,



       6
         Id. at 8-24.
       7
         Id. at 24.
       8
         D.I. 2
       9
         D.I. 11; D.I. 18.
       10
          D.I. 8 at 277.
       11
          Id. at 186.
       12
          Id. at 187.
       13
          Id.
       14
          Id.
       15
          Id. at 185.
       16
          Id. at 277-303, 626-31, 632-34, 637-39, 650-56, 799, 801-04, 895-931.
degenerative joint disease, depression, fibromyalgia, lateral epicondylitis, and pelvic

muscle spasms.17 She lived in an apartment with her granddaughter.18 To qualify for

disability benefits, plaintiff must demonstrate she is disabled within the meaning of

§ § 216(I), 223(d), and 1614(a)(3)(A) of the Social Security Act (the “Act”).

       A.     Evidence Presented

       1.     Musculoskletal impairments

              a.     Degenerative Disc Disease

       In January 2014, Nancy Kim, M.D. began treating plaintiff for lower back, pelvic,

and lower extremity pain that was not resolved with prior physical therapy.19 An MRI

revealed progressive degenerative disc disease.20 Plaintiff underwent physical therapy

for a few months and continued to follow up with Dr. Kim through September 2016.21

Treatment included nerve root blocks, aquatic physical therapy, medical branch blocks,

radio-frequency ablations, epidural injections, and home exercises.22 Dr. Kim

recommended she resume normal activities and avoid bed rest for any time greater

than four days.23

       Plaintiff returned to Dr. Kim in February 2015, for increased bilateral neck pain

with radiation into the right shoulder and lower back pain.24 An MRI of plaintiff’s spine



       17
         Id. at 277, 280, 590, 656, 666, 673-74, 823-27, 964-66, 969-72, 1003-06,
1008-19, 1020-29, 1125-29, 1085.
      18
         Id. at 198.
      19
         Id. at 696-99.
      20
         Id. at 673-74.
      21
         Id. at 407-36, 484-568, 698-99.
      22
         Id. at 753-54, 848-49, 858, 1063-72.
      23
         Id. at 736.
      24
         Id. at 1077.

                                             3
revealed prior total disc replacement surgery and disc protrusions.25 Dr. Kim prescribed

oxycodone, aquatic therapy, home exercises, and epidural injections.26 Dr. Kim and

other practitioners at the Christiana Spine Center advised she should resume normal

activities and avoid bed rest for greater than four days.27 An MRI of plaintiff’s shoulder

in 2016 for supraspinatus tendinosis revealed an underlying tear.28

              b.     Connective Tissue Disease and Fibromyalgia

       From at least December 17, 2012 to March 26, 2014, Susan L. Cowdery, M.D. a

rheumatologist, treated plaintiff for connective tissue disease and fibromyalgia with

methotrexate and Lyrica.29 Dr. Cowdery found that plaintiff was intact neurologically,

had stable ranges of motion and degenerative joint disease, no objective signs of

synovitis or inflamation, and no substantial tender points.30 Dr. Cowdery recommended

symptomatic treatment because plaintiff’s fibromyalgia had reached maximum medical

improvement with surgery, medications, and physical therapy.31 In October 2013, Dr.

Cowdery completed a Family and Medical Leave Act form for plaintiff wherein she listed

diagnoses of fibromyalgia, spondylosis, and connective tissue disease.32 She indicated

plaintiff would need short term to long term disability for fibromyalgia flare-ups, but

found plaintiff would not be prevented from performing job functions as a result of her




       25
          Id. at 1085.
       26
          Id. at 984-85, 1109-10, 1079, 1080, 1082.
       27
          Id. at 1084, 1100, 1104, 1114.
       28
          Id. at 1116.
       29
          Id. at 590, 656.
       30
          Id. at 616, 620, 867, 871.
       31
          Id. at 867-68.
       32
          Id. at 993-95.

                                              4
conditions.33

       In September 2015, plaintiff began treatment with Maryah Mansoor, M.B.B.S., a

rheumatologist, for connective tissue disease and fibromyalgia.34 Dr. Mansoor

prescribed plaquenil instead of methotrexate, physical therapy, and aquatic therapy.35

Dr. Mansoor’s assessment in December 2015 revealed tenderness in all joints and

puffiness in her second metacarpophalangeal (“MCP”) joints bilaterally.36 As a result,

Dr. Mansoor added advil, oxycodone, zoloft, pool therapy, and increased plaintiff’s

Lyrica dosage.37 In March 2016, Dr. Mansoor recommended plaintiff to see a

psychologist for depression.38 During a visit in July 2016, Dr. Mansoor noted that

plaintiff’s psychiatrist switched the Lyrica to Gabapentin.39

                c.   Urogynecology

       Dr. Babak Vakili, M.D., treated Plaintiff for urogynecologic issues and pelvic

pain.40 Dr. Vakili identified that pelvic muscle spasms could be treated with back

therapy, injections, and medicine, and if plaintiff’s symptoms were caused by interstitial

cystitis, or painful bladder syndrome, treatment would include Uribel, vaginal estrogen,

and diet modification.41 Dr. Vakili’s medical statement of plaintiff’s ability to perform

work-related activities dated November 4, 2016 noted no restrictions and that plaintiff


       33
          Id.
       34
          Id. at 964-66, 969-72, 1008-19.
       35
          Id.
       36
          Id. at 1011, 1013-15, 1018-19.
       37
          Id. at 1011.
       38
          Id. at 1014.
       39
          Id. at 1016.
       40
          Id. at 665-67.
       41
          Id. at 666-67. Uribal was not taken due to the side effect of dry mouth. Id. at
785.

                                              5
could work a full eight hour workday.42

              d.     Carpal Tunnel Syndrome and Lateral Epicondylitis

       Randeep S. Kahlon, M.D., an orthopedic surgeon, treated plaintiff for elbow and

wrist pain from January 2013 to at least October 2016.43 His assessment in May 2013

revealed carpal tunnel syndrome in the right and left hands, for which Dr. Kahlon

administered a lidocaine injection, in each hand.44 The injections eased pain for several

months, but the symptoms returned.45 Dr. Kahlon and plaintiff decided that surgery was

the best option for the left carpal tunnel; surgery was subsequently performed in

February 2014.46 After the surgery, plaintiff was off work for eleven days and restricted

to lifting no more than ten pounds occasionally.47 In March 2014, Dr. Kahlon noted

plaintiff was off work on short term disability due to her fibromyalgia.48

       Plaintiff saw Dr. Kahlon in July 2014, for bilateral hand and wrist pain.49 In

October 2014, plaintiff returned to Dr. Kahlon because of an x-ray finding in her right

hand which indicated a tear.50 Dr. Kahlon observed that there were no fractures,

dislocations, or other bone abnormalities and administered another lidocaine injection.51

Plaintiff advised that the injection relieved pain for two months, and then returned.52



       42
          Id. at 1130-31.
       43
          Id. at 277-339, 823-27, 1020-29, 1125-29.
       44
          Id. at 302.
       45
          Id. at 304.
       46
          Id. at 307.
       47
          Id. at 309.
       48
          Id. at 316.
       49
          Id. at 823.
       50
          Id. at 1021-23.
       51
          Id. at 1021.
       52
          Id.

                                              6
        Dr. Kahlon performed right elbow surgery in January 2015 for lateral

epicondylitis.53 Plaintiff followed up with Dr. Kahlon thereafter complaining of

tenderness.54 Dr. Kahlon prescribed Motrin and physical therapy, and restricted plaintiff

to only lifting two pounds.55 In April 2015, plaintiff underwent a pisotriquetral injection in

her right wrist for carpal tunnel symptoms.56 A year later in April 2016, she had another

pisotriquetral injection in her right wrist due to reoccurring pain.57

       2.     Mental Health

       Marsha Cornibe, a licensed professional counselor, treated plaintiff for

adjustment disorder with depressed mood from April 2016 to June 2016.58 Ms. Cornibe

found plaintiff’s affect appropriate and variable.59 They discussed how depression can

be secondary to medical conditions.60 During the assessment, plaintiff denied any

suicidal or homicidal thoughts.61 Ms. Cornibe also noted that plaintiff’s depression is

mainly problematic when she is irritable, but plaintiff functions adequately and does not

completely shut down.62 Ms. Cornibe concluded that plaintiff was doing well without

psychotropic medicine.63 Plaintiff learned breathing and meditation exercises to assist

in treating her adjustment disorder with depressed mood.64


       53
          Id. at 280.
       54
          Id. at 277-339.
       55
          Id. at 277-339, 823-27, 895-948, 1020-29, 1125-29.
       56
          Id. at 1024.
       57
          Id. at 1027.
       58
          Id. at 1002-1006.
       59
          Id. at 1004.
       60
          Id. at 1005.
       61
          Id. at 1004.
       62
          Id.
       63
          Id.
       64
          Id. at 1005.

                                               7
       3.     Primary Physicians

       Dr. Nicolas Biasotto, D.O. was plaintiff’s primary care physician from 2009 to

2014 and treated her for various issues, such as, fibromyalgia and hand pain.65 A

residual functional capacity examination dated June 5, 2015 noted Dr. Biasotto’s

diagnosis of fibromyalgia and connective tissue disease.66 Dr. Biasotto concluded that

plaintiff could sit or stand for fifteen minutes each and would have to lie down and

elevate legs for thirty to sixty minutes in an eight hour work day.67 He estimated that

plaintiff could work for one hour a day and would be absent or unable to complete an

eight hour work day ten days a month.68 Although noting off and on depression, he

concluded emotional factors did not contribute to the severity of plaintiff’s symptoms or

functional capabilities.69

       In 2015, Dr. Yezdani became plaintiff’s primary physician and treated her for

similar conditions including polyarthritis and fibromyalgia.70 A residual functional

capacity examination dated June 1, 2018 included Dr. Yezdani’s diagnosis of

fibromyalgia and connective tissue disease.71 Dr. Yezdani found that plaintiff could sit

or stand for fifteen minutes at a time and could remain at a workstation for a total thirty

minutes in an eight hour workday.72




       65
          Id. at 672, 675, 679-80, 683, 686, 815.
       66
          Id. at 963-64.
       67
          Id.
       68
          Id. at 962-63.
       69
          Id. at 963.
       70
          Id. at 1031-47.
       71
          Id. at 999.
       72
          Id.

                                             8
       4.     Consultative Examination

       In July 2014, Dr. Irwin Lifrak, M.D. completed a physical consultative examination

with plaintiff.73 Plaintiff’s chief complaint was pain extending throughout the entire

vertebral column and into the upper and lower extremities.74 During the examination,

plaintiff stated that within a eight hour period she could sit and stand for three hours

each with customary breaks.75 She also felt that she could lift weights of no more than

two and a half pounds in each hand.76 During the physical examination, plaintiff was

able to perform gait and dexterity maneuvers, such as picking up coins and paperclips.77

Dr. Lifrak concluded that plaintiff could sit and stand for six hours each within a eight

hour work day with customary breaks and lift up to ten pounds in each hand.78

       B.     Hearing Testimony

       1.     Plaintiff’s Testimony

       At the December 2, 2016 hearing, plaintiff testified about her background, work

history, and her alleged disability.79 She is single, has two children, and lives with her

seventeen year old granddaughter.80 She completed two years of college and received

an associate degree.81 Plaintiff stated she worked as a court clerk for the State of

Delaware, using a desk computer and telephone to mainly process paperwork.82 She

       73
          Id. at 816-22.
       74
          Id. at 818.
       75
          Id. at 819.
       76
          Id.
       77
          Id. at 820.
       78
          Id. at 821-22.
       79
          Id. at 34.
       80
          Id. at 37, 49.
       81
          Id. at 37-38.
       82
          Id. at 38.

                                              9
estimated that she would lift case boxes weighing fifteen to twenty pounds.83 Plaintiff

described how she stopped working due to pain which prevented her from sitting for an

extended period of time without having to lay down and take a break.84 She further

stated that at work she could not take too many breaks and could not lay down.85

       Plaintiff described how her symptoms restricted her ability to work, including

difficulty to complete work timely as she previously did.86 She could not type because

her fingers swell and her joints hurt with shooting pains.87 Her pain medicine caused

drowsiness.88 Although she enjoyed her job, it is very difficult completing tasks due to

pain.89 Combining sick and vacation days, she had approximately thirty days off from

her clerk job.90 Plaintiff identified that after her right elbow surgery in January 2013, she

had difficulty situating her hands properly to type and pain in her shoulder, neck, ear, as

well as severe earaches.91 She went on short term disability until it ran out in the end of

March 2014.92 Before going on short term disability, plaintiff’s doctor told her to stop

working due to her joint pain and arthritis.93

       Plaintiff described undergoing wrist surgery with Dr. Kahlon after she stopped

working.94 She had reduced pain after she stopped working and typing, but had surgery


       83
          Id. at 38-39.
       84
          Id. at 39.
       85
          Id.
       86
          Id.
       87
          Id.
       88
          Id. at 48.
       89
          Id. at 46.
       90
          Id. at 47.
       91
          Id. at 41-42.
       92
          Id. at 53.
       93
          Id. at 53-54.
       94
          Id. at 43.

                                             10
due to carpel tunnel syndrome.95 Plaintiff related that therapy did not help.96 She

testified receiving several injections from Drs. Kim and Kahlon which provided

temporary pain relief.97

       Concerning her daily activities, plaintiff testified her granddaughter helps with

household chores, such as vacuuming, cooking, washing dishes, and wiping the table.98

Although she drives, it is painful to keep her arms elevated on the steering wheel

properly.99 Her granddaughter also assists with grocery shopping since plaintiff cannot

lift items.100 Plaintiff stated that she lays down for seven out of eight hours between nine

o’clock a.m. to five o’clock p.m.101 She further related problems holding items and drops

her tea cup.102

       2.     The Vocational Expert’s Testimony

       A Vocational Expert (“VE”), Wayne Berger, testified that plaintiff’s work

experience was classified as sedentary work (DOT 243.362-010).103 The ALJ and Gary

Linarducci, plaintiff’s attorney, posed several hypothetical scenarios to the VE.104 All

were based on a hypothetical fifty-nine year old woman at time of onset, currently sixty-

two, with an Associates degree and plaintiff’s past work history.105



       95
          Id.
       96
          Id. at 39.
       97
          Id. at 44-46.
       98
          Id. at 49.
       99
          Id. at 49-50.
       100
           Id.
       101
           Id. at 48-49.
       102
           Id. at 43-44.
       103
           Id. at 54-55.
       104
           Id. at 34, 54-55.
       105
           Id. at 55.

                                             11
       In the first hypothetical, the individual had a residual functional capacity for light

work limited to no climbing ladders, ropes, or scaffolds, and only occasional balancing,

stopping, kneeling, crouching, or crawling, and overhead reaching.106 The ALJ asked if

such individual would have been able to perform past work; the VE responded that the

hypothetical individual’s past work could have been performed.107

       The second hypothetical had the same limitations as the first, but with the

additional restriction that the lifting limits would be for sedentary work.108 In response,

the VE testified that the past work could still be performed.109

       The third hypothetical had the same limitations as the first, but with the additional

restriction of only occasional handling.110 The VE responded that past work could not

be performed.111 The VE also identified that, given those restrictions, there are not

transferrable skills to another lower skilled sedentary job and the restriction precludes

employment.112

       The fourth hypothetical posed by Mr. Linarducci limited the individual to frequent

handling, reaching, and fingering.113 In response the VE stated that the past work could

not be performed.114

       3.      The ALJ’s Findings



       106
           Id.
       107
           Id.
       108
           Id. at 56.
       109
           Id.
       110
           Id.
       111
           Id.
       112
           Id.
       113
           Id. at 57.
       114
           Id.

                                              12
       Based on the medical evidence and testimony, the ALJ determined plaintiff was

not disabled and, therefore, ineligible for Social Security Disability Insurance and

Supplemental Security Income.115 The ALJ’s findings are summarized as follows:

                 1.     The claimant meets the insured status requirements of the Social
                        Security Act through December 31, 2018.

                 2.     The claimant has not engaged in substantial gainful activity since
                        October 11, 2103, the alleged onset date (22 CFR 404.1571 et
                        seq.).

                 3.     The claimant has the following severe impairments: degenerative
                        disc disease, degenerative joint disease, carpal tunnel syndrome,
                        fibromyalgia, and connective tissue disease (20 CFR 404.1520©).

                 4.     The claimant does not have an impairment or combination of
                        impairments that meets or medically equals the severity of one of
                        the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                        (20 CFR 404.1520(d), 404.1525 and 404.1526).

                 5.     After careful consideration of the entire record, the undersigned
                        finds that the claimant has the residual functional capacity to
                        perform light work as defined in 20 CFR 404.1567(b) with the
                        following limitations: the claimant is limited to only occasional
                        balancing, stooping, kneeling, crouching, or crawling. Additionally,
                        she is limited to work that does not involve climbing of ladders,
                        ropes, or scaffolds as well as work that involves only occasional
                        overhead reaching.

                 6.     The claimant is capable of performing past relevant work as a court
                        clerk. This work does not require the performance of work-related
                        activities precluded by the claimant’s residual functional capacity
                        (20 CFR 404.1565).

                 7.     The Claimant has not been under a disability, as defined in the
                        Social Security Act, from October 11, 2013 through the date of this
                        decision (20 CFR 404.1520(f)).




       115
             Id. at 8-31.

                                               13
III.   STANDARD OF REVIEW

       A.     Motion for Summary Judgment

       Both parties move for summary judgment. In determining the appropriateness of

summary judgment, the court must “review the record as a whole, ‘draw[ing] all

reasonable inferences in favor of the non-moving party[,]’ but [refraining from] weighing

the evidence or making credibility determinations.”116 If “there is no genuine issue as to

any material fact” and the movant is entitled to judgment as a matter of law, summary

judgment is appropriate.117 This standard does not change merely because there are

cross-motions for summary judgment.118 Cross-motions for summary judgment:

              are no more than a claim by each side that it alone is entitled to
              summary judgment, and the making of such inherently
              contradictory claims does not constitute an agreement that if one is
              rejected the other is necessarily justified or that the losing party
              waives judicial consideration and determination whether genuine
              issues of material fact exist.119


“The filing of cross-motions for summary judgment does not require the court to grant

summary judgment for either party.”120

       B.     Review of the ALJ’s Findings

       Section 405(g) sets forth the standard of review of an ALJ’s decision. The court

may reverse the Commissioner’s final determination only if the ALJ did not apply the



       116
            Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)
(citation omitted).
        117
            See Hill v. City of Scranton, 411 F.3d 118, 125 (3d Cir. 2005) (quoting FED. R.
CIV. P. 56(c)).
        118
            Appelmans v. City of Philadelphia, 826 F.2d 214, 216 (3d Cir. 1987).
        119
            Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir. 1968).
        120
            Krupa v. New Castle Cnty., 732 F. Supp. 497, 505 (D. Del. 1990).

                                            14
proper legal standards, or the record did not contain substantial evidence to support the

decision. Factual findings are upheld if supported by substantial evidence.121 Substantial

evidence means less than a preponderance, but more than a mere scintilla

of evidence.122 As the United States Supreme Court has found, substantial evidence

"does not mean a large or significant amount of evidence, but rather such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”123

      In determining whether substantial evidence supports the Commissioner’s

findings, the court may not undertake a de novo review of the decision nor re-weigh the

evidence of record.124 The court’s review is limited to the evidence that was actually

presented to the ALJ.125 The Third Circuit has explained that a:

             single piece of evidence will not satisfy the substantiality test if the
             [Commissioner] ignores, or fails to resolve, a conflict created by
             countervailing evidence. Nor is evidence substantial if it is
             overwhelmed by other evidence, particularly certain types of
             evidence (e.g., evidence offered by treating physicians) or if it really
             constitutes not evidence but mere conclusion.126

Thus, the inquiry is not whether the court would have made the same determination, but

rather, whether the Commissioner’s conclusion was reasonable.127 Even if the court

would have decided the case differently, it must defer to and affirm the ALJ so long as

the decision is supported by substantial evidence.128


      121
          See 42 U.S.C. §§405(g); see also Monsour Med. Ctr. v. Heckle, 806 F.2d
1185, 1190 (3d Cir. 1986).
      122
          Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005).
      123
          Pierce v. Underwood, 487 U.S. 552, 565 (1988).
      124
          Monsour, 806 F.2d at 1190.
      125
          Matthews v. Apfel, 239 F.3d 589, 593-95 (3d Cir. 2001).
      126
          Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983).
      127
          Brown v. Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988).
      128
          Monsour, 806 F.2d at 1190-91.

                                            15
       Where “review of an administrative determination is sought, the agency's

decision cannot be affirmed on a ground other than that actually relied upon by the

agency in making its decision.”129 In SEC v. Chenery Corp., the Court found that a

“reviewing court, in dealing with a determination or judgment which an administrative

agency alone is authorized to make, must judge the propriety of such action solely by

the grounds invoked by the agency.”130 “If those grounds are inadequate or improper,

the court is powerless to affirm the administrative action by substituting what it

considers to be a more adequate or proper basis.”131 The Third Circuit has recognized

the applicability of this finding in the Social Security disability context.132 This court's

review is limited to the four corners of the ALJ's decision.133 In Social Security cases,

the substantial evidence standard applies to motions for summary judgment brought

pursuant to FED. R. CIV. P. 56.134

IV.     DISCUSSION

       A.     Parties’ Contention

       In her appeal, plaintiff contends the ALJ failed to conduct a “full and fair inquiry”

of all relevant facts regarding her mental impairments.135 Plaintiff further argues the ALJ

improperly afforded great weight to the non-examining physicians opinions, while

affording little weight to the opinions of her treating physicians (Drs. Cowdery, Biasotto,


       129
          Hansford v. Astrue, 805 F. Supp. 2d 140, 144-45 (W.D. Pa. 2011).
       130
          332 U.S. 194, 196 (1947).
      131
          Id.
      132
          Fargnoli v. Massanari, 247 F.3d 34, 44 n.7 (3d Cir. 2001).
      133
          Cefalu v. Barnhart, 387 F. Supp. 2d 486, 491 (W.D. Pa. 2005).
      134
          See Woody v. Sec’y of the Dep’t of Health & Human Servs., 859 F.2d 1156,
1159 (3d Cir. 1988).
      135
          D.I. 12 at 4-5.

                                              16
and Yezdani).136

       The Commissioner counters: substantial evidence supports the ALJ’s

assessment regarding the plaintiff’s mental health, and the ALJ afforded proper weight

to the medical evidence of record.137

       B.     Disability Analysis

       Title II of the Act, 42 U.S.C. § 423(a)(I)(D), “provides for the payment of

insurance benefits to persons who have contributed to the program and who suffer from

a physical or mental disability.”138 To qualify for DIB, a claimant must establish disability

prior to the date she was last insured.139 A “disability” is defined as the inability to do

any substantial gainful activity because of any medically determinable physical or

mental impairment, which either could result in death or has lasted or can be expected

to last for a continuous period of at least 12 months.140 To be disabled, the severity of

the impairment must prevent return to previous work, and based on age, education, and

work experience, restrict “any other kind of substantial gainful work which exists in the

national economy.”141

       In determining whether a person is disabled, the Commissioner is required to

perform a five-step sequential analysis.142 If a finding of disability or non-disability can




       136
           Id. at 9-15.
       137
           D.I. 19 at 14, 20.
       138
           Bowen v. Yuckert, 482 U.S. 137, 140 (1987).
       139
           See 20 C.F.R. § 404.131.
       140
           42 U.S.C. §§ 423(d)(I)(A), 1382(c)(a)(3).
       141
           42 U.S.C. § 423(d)(2)(A); Barnhart v. Thomas, 540 U.S. 20, 21-22 (2003).
       142
           20 C.F.R § 404.1520; see also Plummer v. Apfel, 186 F.3d 422, 427-28 (3d
Cir. 1999).

                                              17
be made at any point in the sequential process, the review ends.143 At the first step, the

Commissioner must determine whether the claimant is engaged in any substantial

gainful activity, and if so, a finding of non-disabled is required.144 If the claimant is not

so engaged, step two requires the Commissioner to determine whether the claimant is

suffering from an impairment or a combination of impairments that is severe. If no

severe impairment or a combination thereof exists, a finding of non-disabled is

required.145

       If the claimant’s impairments are severe, the Commissioner, at step three,

compares them to a list of impairments (“the listings”) that are presumed severe enough

to preclude any gainful work.146 When a claimant’s impairment or its equivalent

matches an impairment in the listing, the claimant is presumed disabled.147 If a

claimant’s impairment, either singularly or in combination, fails to meet or medically

equal any listing, the analysis continues to steps four and five.148 At step four, the

Commissioner determines whether the claimant retains the RFC to perform her past

relevant work.149 A claimant’s RFC is “that which an individual is still able to do despite

limitations caused by [her] impairment(s).”150 “The claimant bears the burden of

demonstrating an inability to return to [her] past relevant work.”151



       143
            20 C.F.R. § 404.1520(a)(4).
       144
           20 C.F.R. § 404.1520(a)(4)(I).
       145
            20 C.F.R. § 404.1520(a)(4)(ii).
       146
            20 C.F.R. § 404.1520(a)(4)(iii); Plummer, 186 F. 3d at 428.
       147
           20 C.F.R. § 404.1520(a)(4)(iii).
       148
           20 C.F.R. § 404.1520(e).
       149
            20 C.F.R. § 404.1520(a)(4)(iv); Plummer, 186 F.3d at 428.
       150
            Fargnoli, 247 F.3d at 40.
       151
            Plummer, 186 F.3d at 428.

                                              18
       If the claimant is unable to return to her past relevant work, step five requires the

Commissioner to determine whether the claimant’s impairments preclude adjusting to

any other available work.152 At this final step, the burden is on the Commissioner to

show the claimant is capable of performing other available work existing in significant

national numbers and consistent with the claimant’s medical impairments, age,

education, past work experience, and RFC before denying disability benefits.153 In

making this determination, the ALJ must analyze the cumulative effect of all the

claimant’s impairments and often seeks the assistance of a vocational expert.154

       1.     Full and Fair Inquiry of Mental Impairments

       Plaintiff argues the ALJ did not properly consider plaintiff’s mental impairments

when making a determination.155 Her contention is that proper procedure was not

followed because a qualified psychiatrist or psychologist was not consulted when the

ALJ reviewed plaintiff’s matter.156 Plaintiff refers to requirements in 20 C.F.R.

§ 404.1520a and 42 U.S.C. § 421(h), and also notes that “agency policy is that it must

make ‘every reasonable effort’ to have a qualified psychiatrist or psychologist review the

record”.157

       20 C.F.R. § 404.1520a sets forth the process of evaluating mental impairments

referred to as a special technique.158 The statute provided the special technique helps



       152
           20 C.F.R. § 404.1520(g); Plummer, 186 F.3d at 427-28.
       153
           Plummer, 186 F.3d at 427-28.
       154
           Id.
       155
           D.I. 20 at 1.
       156
           D.I. 12 at 2-3.
       157
           D.I. 20 at 2.
       158
           20 C.F.R. § 404.1520a.

                                             19
the ALJ to “identify the need for additional evidence to determine impairment

severity.”159 The special technique requires the ALJ to first determine whether a plaintiff

has a medically determinable impairment, then rate the degree of the functional

limitation resulting from the impairment and record the findings.160

              Plaintiff argues that Agency policy of 20 C.F.R. § 404.1520a

unambiguously requires that a qualified psychiatrist or psychologist must review the

evidence and determine whether the mental impairment is severe, is an impairment at

step three, and is a work-related mental limitation.161 Plaintiff contends the ALJ

improperly relied on his lay opinion instead of enlisting an expert to make the

determination.162 There is, however, no explicit language within 20 C.F.R. § 404.1520a

that requires a qualified psychiatrist or psychologist to make the determination. Rather,

the statutory language provides that one purpose of the special technique is to identify

when additional evidence is needed.163 Furthermore, 20 C.F.R. § 404.1520a(e)(5) lists

the procedures for “if the administrative law judge requires the services of a medical

expert to assist in applying the technique,” indicating that a medical expert is not

automatically required.164

       Plaintiff also relies on section 421(h) of the Social Security Act, which states

              [r]equirement for medical review . . . . An initial
              determination under subsection (a), (c), (g), or (I) shall not
              be made until the Commissioner of Social Security has


       159
            20 C.F.R. § 404.1520a(a).
       160
             20 C.F.R. § 404.1520a(b).
       161
            D.I. 12 at 3.
       162
            Id.
       163
            20 C.F.R. § 404.1520a(a).
       164
           20 C.F.R. § 404.1520a(e)(5).

                                             20
              made every reasonable effort to ensure (1) in any case
              where there is evidence which indicates the existence of
              mental impairment, that a qualified psychiatrist or
              psychologist has completed the medical portion of the case
              review and any applicable residual functional capacity
              assessment.165

Plaintiff’s claim, however, is against the ALJ determination regarding mental illness, not

the State Agency’s review.166 Plaintiff conceded that it might not have been reasonable

for the State Agency to examine Plaintiff’s mental impairments at the time of its

review.167 The Third Circuit has explained that section 421(h) does not apply to

decisions made by an ALJ.168 Therefore, a review by a qualified psychiatrist or

psychologist was not required for the ALJ to determine that plaintiff was not impaired by

her non-severe depression.

       The ALJ utilized 20 C.F.R. § 404.1520a in the analysis and found that plaintiff

had a medically determinable mental impairment of depression that was not severe.169

In reaching this conclusion, the ALJ applied the four broad functional areas set out in

disability regulations for evaluating mental disorders identified in 20 C.F.R. §

404.1520a(a)(3) to determine that plaintiff had a mild limitation with regard to

understanding, remembering, or applying information and no limitation in interacting

with others, concentrating, persisting, or maintaining pace, and adapting or managing


       165
           42 U.S.C. § 421(h).
       166
            D.I. 12 at 6, n.4.
       167
           Id.
       168
           Plummer v. Apfel, 186 F.3d 422, 433 (3d Cir. 1999). “Because 42 U.S.C. §
421(d), which covers hearings before an ALJ, is excluded from § 421(h)'s purview, an
ALJ is not required to employ the assistance of a qualified psychiatrist or psychologist in
making an initial determination of mental impairment. Instead, the Commissioner's
regulations provide an ALJ with greater flexibility than other hearing officers.” Id.
       169
           D.I. 8 at 13-14.

                                            21
oneself.170 The ALJ arrived at this conclusion by analyzing reports and representations

by plaintiff regarding her daily function.171 The record indicates that plaintiff’s

depression would “come and go,” with examinations showing no mood changes,

depression, nervousness, or anxiety.172 Furthermore, the ALJ acknowledged that

plaintiff received mental health counseling from Ms. Cornibe between April and June

2016.173 The record supports the ALJ’s reasonable determination that plaintiff’s mental

illness was not severe. During treatment with Ms. Cornibe, the record notes that when

plaintiff’s depression was at its worse, she could function adequately and does not

completely shut down.174 Therefore, the ALJ applied the proper legal standard in

analyzing plaintiff’s mental impairment consistent with the requirements of 20 C.F.R. §

404.1520a and the record contained substantial evidence to support that plaintiff’s

depression was non-severe .

       2.     Weight Accorded to Opinion Evidence

       Plaintiff asserts the ALJ erred by affording “little weight” to the opinions of

Drs. Cowdery, Biasotto, and Yezdani, while giving substantial weight to the opinions of

nonexamining medical consultants.175 A cardinal principle guiding disability eligibility

determinations is that the ALJ accord treating physicians’ reports great weight,

especially “when the opinions reflect expert judgment based on a continuing observation



       170
          Id.
       171
          Id.
      172
          Id. at 312, 316, 466, 469, 615, 619, 623, 698, 796, 825, 858, 869, 874, 1009,
1012, 1017, 1061, 1075, 1079, 1083, 1088, 1095, 1098, 1107, 1112, 1113, 1117, 1118.
      173
          Id. at 13-14.
      174
          Id. at 1004.
      175
          Id. at 9-15.

                                              22
of the patient’s condition over a prolonged period of time.”176 Such reports will be

afforded controlling weight where a treating source’s opinion on the nature and severity

of a claimant’s impairment is well supported by medically acceptable clinical and

laboratory diagnostic techniques, and is not inconsistent with the other substantial

evidence on record.177

       The ALJ must consider medical findings supporting the treating physician’s

opinion that the claimant is disabled.178 It is error, however, to apply controlling weight

to an opinion merely because it comes from a treating source if it is not well-supported

by the medical evidence, or inconsistent with other substantial evidence, medical or lay,

in the record.179 If the ALJ rejects the treating physician’s assessment, he may not

make “speculative inferences from medical reports,” and may reject “a treating

physician’s opinion outright only on the basis of contradictory medical evidence.”180

Further, medical testimony from a doctor who has never examined the claimant should

not be given credit if it contradicts the testimony of the claimant’s treating physician.181

If the ALJ does not give a physician’s report controlling weight, he must examine

multiple factors.182 These factors include the “[e]xamining relationship,” the “[t]reatment

relationship” which considers the “[l]ength of the treatment relationship and the

frequency of examination,” the “[n]ature and extent of the treatment relationship,” the



       176
           Morales v. Apfel, 225 F. 3d 310, 317 (3d Cir. 2000).
       177
           Fargnoli, 247 F.3d at 43.
       178
           Morales, 225 F.3d at 317 (citing Plummer, 186 F.3d at 429).
       179
           SSR 96-2p, 1996 WL 374188 at *2.
       180
           Plummer, 186 F.3d at 429.
       181
           Dorf v. Bowen, 794 F.2d 896, 901 (3d Cir. 1986).
       182
           20 C.F.R. §404.1527(c).

                                             23
degree and extent the relevant evidence supports a treating physician’s opinion, the

consistency of the opinion with the record as a whole, and the specialization of the

treating physician in relation to the medical issues involved.183 An ALJ must weigh all

the evidence in the record.184 Failure of an ALJ to examine and elaborate on these

factors is grounds for remand.185

              a.     Dr. Cowdery

       The ALJ assigned little weight to the opinions of Dr. Cowdery due to

inconsistencies in the record, her failure to indicate the frequency claimant suffered from

fibromyalgia flares that would result in absences, and her failure to provide record of

previous flare-ups.186 Dr. Cowdery opined plaintiff would be absent from work on a

short term disability basis, and possibly for the long term during fibromyalgia flare-ups,

but that plaintiff was capable of performing work duties.187 First, the ALJ distinguished

that the question of whether plaintiff was disabled or unable to work as an issue for the

Commissioner under 20 CFR 404.1527 and SSR 96-5p.188 Second, the ALJ identified

that Dr. Cowdery’s restrictions were temporary in nature, and as a result, do not provide

a proper analysis for the entire period of the disability.189 Third, the ALJ noted the

absence of any indication regarding frequency of flare-ups and the number of




       183
           Id.
       184
           Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 121 (3d Cir. 2000).
       185
           Solomon v. Colvin, C.A. No. 12-1406-RGA-MPT, 2013 WL 5720302, at *12
(D.Del. Oct. 22, 2013).
       186
           D.I. 8 at 21.
       187
           Id.
       188
           Id.
       189
           Id.

                                             24
absences.190 In light of the insufficient information and evidence in this regard, the ALJ

reasonably concluded that Dr. Cowdery’s opinion should be given little weight.

              b       Dr. Biasotto and Dr. Yezdani

   The ALJ assigned little weight to the opinions of Drs. Biasotto and Yezdani because

their characterizations of plaintiff’s limitations were inconsistent with her medical record

and work history.191 The ALJ identified that the restrictions were based on subjective

complaints rather than objective testing.192 The ALJ referenced specific inconsistencies,

including a report that plaintiff could only lift two and a half pounds with each arm, while

a consultative examination and testing identified her as able to lift up to ten pounds.193

The limitations listed by Drs. Biasotto and Yezdani concerning ability to only stand

and/or walk fifteen minutes total, sit thirty minutes in an eight hour work day, and only

be able to work one hour per day, despite having a job that did not require lifting more

than five pounds, were not supported by her medical history.194 Another inconsistency

identified by the ALJ was that plaintiff as unable to return to previous work when she

had remained employed for a number of years with certain of the same impairments.195

The ALJ also gave less weight to the assessments of Drs. Biasotto and Yezdani

because they were primary physicians, not specialized physicians in rheumatology or

orthopedics.196 While plaintiff had been treated by Dr. Biasotto from 2009 to 2014 and



       190
           Id.
       191
           Id. at 22.
       192
           Id.
       193
           Id.
       194
           Id. at 21-22.
       195
           Id. at 22.
       196
           Id.

                                             25
Dr. Yezdani starting in 2015, there is not an extensive medical record.197 Therefore, the

ALJ’s reasoning for assigning Dr. Biasotto and Dr. Yezdani’s opinions little weight is

supported by substantial evidence.

V.    CONCLUSION

      Therefore, Plaintiff’s motion for summary judgment (D.I. 11) is denied; and

Defendant’s motion for summary judgment (D.I. 18) is granted. An order consistent with

the findings in this memorandum shall follow.



Dated: December 10, 2018                   /s/ Mary Pat Thynge
                                           Chief U.S. Magistrate Judge




      197
            Id. at 22, 672, 675, 679-80, 683, 686, 815, 1031-47.

                                             26
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

NAZIRA MALIK,                            )
                                         )
           Plaintiff,                    )
                                         )
      v.                                 )   C. A. No. 18-248-MPT
                                         )
NANCY A. BERRYHILL,                      )
ACTING COMMISSIONER OF                   )
SOCIAL SECURITY,                         )
                                         )
                        Defendant        )

                                      ORDER

      Consistent with the findings and conclusion made in the Memorandum issued on

the same date, IT IS ORDERED and ADJUDGED that Plaintiff’s Motion for Summary

Judgement (D.I. 11) is DENIED; and Defendant’s Motion for Summary Judgment (D.I.

18) is GRANTED.



Date: December 10, 2018               /s/ Mary Pat Thynge
                                      Chief U.S. Magistrate Judge
